Citation Nr: 0720106	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1944 to July 1946 
and from September 1950 to November 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on August 1, 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The veteran's appeal originally included the issues of 
entitlement to an increased evaluation for defective hearing, 
tinnitus, otitis media, and residuals of a lumbosacral spine 
injury with degenerative disc disease and herniation at 
L5/S1.  However, in his September 2005 VA Form 9, the veteran 
stated that he was only appealing the issue of entitlement to 
TDIU.  As such, the veteran has not filed a substantive 
appeal for the issues of entitlement to an increased 
evaluation for those disabilities.  Because no appeal has 
been perfected to the Board regarding the increased rating 
issues, the Board has no jurisdiction to decide them.  
38 U.S.C.A. § 7105(a), (d)(3) (West 2002) ("Appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.200, 20.202 (2006).  
Moreover, because the Board does not have jurisdiction to 
decide them, they are not inextricably intertwined in this 
case with the appeal of the claim for TDIU.  Cf. Parker v. 
Brown, 7 Vet. App. 116, 118 (1994) (holding that disability 
is related to claim for a total disability rating based on 
individual unemployability but not necessarily inextricably 
so).
The Board notes, however, that the veteran contended at his 
hearing before the Board that his hearing and lumbosacral 
spine disability had worsened during the previous two years.  
It is unclear as to whether he intended to file a new claim 
for an increased evaluation for those disabilities.  
Therefore, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned a 40 percent disability 
evaluation for his residuals of a lumbosacral spine injury 
with degenerative disc disease and herniation at L5/S1; a 30 
percent disability evaluation for defective hearing; a 10 
percent disability evaluation for tinnitus; and, a 
noncompensable evaluation for otitis media.

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
September 2004, prior to the initial decision on the claim in 
November 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in connection 
with the claims and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the September 2004 letter informed the veteran 
that the evidence must show that he his service-connected 
disabilities are sufficient, without regard to other factors, 
to prevent him from performing the mental and/or physical 
tasks required to obtain or maintain substantially gainful 
employment.  It was also noted that he generally must meet 
certain disability percentage requirements, i.e. one 
disability ratable at 60 percent or more; or, more than one 
disability ratable at 40 percent or more and a combined 
rating of 70 percent or more.  The letter further explained 
that he could be entitled to TDIU based on exceptional 
circumstances and that such a claim would require evidence 
showing that his service-connected disabilities present such 
an exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards.  Additionally, the September 2005 
statement of the case (SOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also informed him that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency. 

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.  In April 2006, the 
veteran responded to VA that he had no other information or 
evidence to give VA to substantiate his claim and requested 
that it be decided as soon as possible.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a July 2006 letter informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
had been changes in the veteran's condition.  The July 2006 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was also afforded VA examinations in 
September 2004.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the veteran is currently assigned a 40 percent 
disability evaluation for his residuals of a lumbosacral 
spine injury with degenerative disc disease and herniation at 
L5/S1; a 30 percent disability evaluation for defective 
hearing; a 10 percent disability evaluation for tinnitus; 
and, a noncompensable evaluation for otitis media.  His 
combined evaluation is 60 percent.  As such, the ratings 
assigned for service-connected disability in this case do not 
meet the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a).  Moreover, as noted in the Introduction to this 
decision, the veteran did not appeal the ratings assigned for 
his service-connected disabilities to the Board, and 
therefore, the Board has no jurisdiction or authority over 
them for the purposes of the current TDIU appeal.  
Cf. Parker, 7 Vet. App. 116, 118 (1994) (holding that 
disability is related to claim for a total disability rating 
based on individual unemployability but not necessarily 
inextricably so).  

Because the ratings assigned for service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), the Board will 
review the RO's decision in the November 2004 rating decision 
to deny referral to the Director of the Compensation and 
Pension Service for consideration of the veteran's TDIU claim 
on an extraschedular basis because the evidence failed to 
show that the veteran was unemployable due to his service-
connected disabilities.  Floyd, 9 Vet. App. at 95; Bagwell, 9 
Vet. App. at 339.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disabilities.

The Board acknowledges that the veteran is currently retired.  
However, the fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  As noted 
above, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  The Board 
does acknowledge the veteran's contention that he is unable 
to work as a minister because his service-connected back and 
hearing disabilities make it difficult for him to stand and 
communicate with other people.  However, the evidence of 
record does not indicate that he is entirely incapable of 
securing some form of employment by reason of his 
service-connected disabilities.  The veteran has a GED with 
18 hours of college.  He last worked full-time as minister in 
March 1986, but he continued to work part-time as a janitor 
until he retired in 1999.  In light of these facts, the Board 
is of the opinion that the veteran has the education, 
training, and experience to obtain some form of employment.  
The veteran has held employment positions in the past, and in 
consideration of his work history and his education, there 
has been no showing that he is precluded from employment by 
his service-connected disabilities alone, even if the type of 
work is limited.  There is also no indication that any other 
agency, such as the Social Security Administration-which is 
not limited in its review of matters concerning 
unemployability to consideration of only service-connected 
disabilities--has determined that the veteran is currently 
unemployable.  As such, the evidence of record does not show 
the veteran to be unemployable due to his service-connected 
disabilities.

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 60 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2006) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the 
service-connected disabilities of the veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, referral for 
extraschedular consideration for a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.  38 C.F.R. 
§ 4.16(b).


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


